Order entered October 11, 2016




                                                 In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                         No. 05-16-00585-CR

                           RONALD MATTEUS TOL, JR., Appellant

                                                   V.

                                THE STATE OF TEXAS, Appellee

                         On Appeal from the County Court at Law No. 1
                                    Grayson County, Texas
                              Trial Court Cause No. 2014-1-0535

                                               ORDER
        We GRANT the State’s October 7, 2016 motion to extend time to file its brief and ORDER

the brief received on October 10, 2016 filed as of the date of this order.




                                                          /s/    ADA BROWN
                                                                 JUSTICE